Citation Nr: 1625727	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) with depression and pseudoseizures, evaluated as 30 percent prior to March 2, 2015, and as 70 percent since March 2, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

This case was remanded by the Board in December 2013.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The December 2013 remand was issued, in relevant part, so that the Veteran's Social Security Administration (SSA) records could be obtained and so that he could be provided with a VA examination in determine the current severity of his PTSD.  The post-remand record shows that the VA examination was performed in April 2015, and that SSA records were obtained and associated with the claims file in February 2015.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claims.

The Board notes that its December 2013 Remand also addressed the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  However, the RO granted entitlement to individual unemployability in a January 2016 rating decision.  As this was a full grant of that issue, it is no longer before the Board.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a disability rating of 70 percent, but no more, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in September 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claims.  The Veteran's service treatment records, VA medical records, SSA records, and the reports of January 2010, May 2012, and April 2015 VA examinations were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim decided herein. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  The Board determines that the January 2010, May 2012, and April 2015 VA examinations are adequate for rating purposes. 

As mentioned above, the Veteran testified before the undersigned VLJ at a Board videoconference hearing in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issues on appeal, and the Veteran gave extensive testimony on his current symptoms and the severity of his PTSD, with the assistance of his representative from the Texas Veterans Commission.  The VLJ solicited information as to any pertinent evidence that might have been overlooked and that might substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearings. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the claim decided herein without further development and that additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

The Veteran seeks entitlement to a higher initial evaluation for his PTSD, which was initially evaluated as 30 percent effective from June 16, 2009.  As will be discussed in greater detail below, in a June 2015 rating decision, the RO assigned a 70 percent staged initial evaluation for PTSD effective from March 2, 2015.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time many of the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Here, the Veteran was provided with a VA PTSD examination in January 2010, at which time he was diagnosed as having moderate chronic PTSD, moderate recurrent major depressive disorder, sustained cannabis abuse in full remission, and a history of pseudoseizures.  Subjectively, the Veteran reported problems with increased isolation and social withdrawal.  He experienced feelings of worthlessness, forgetfulness, fatigue, reduced appetite, and irritability.   He also reported experiencing nightmares twice per week, all related to his combat stressors, as well as daytime intrusive thoughts, night sweats and hypervigilance during night hours, often checking the perimeter of his home.  The Veteran described a lack of motivation and no longer experienced pleasure in previously enjoyed activities.   He indicated that he was easily startled at the sounds of loud noises and helicopters.  Over the years, the Veteran reported problems with marital and familial discord, occupational difficulties, avoidance of most social interaction, restricted range of affect, and social detachment.  On average, the Veteran reported his psychiatric symptoms occurred 6 to 8 days per month, with some remission in symptoms for a day or two. 

Upon objective examination, the Veteran was well groomed and dressed casually and appropriately for the environment.  He established good eye contact.  Psychomotor activity was low.  His posture and gait were unremarkable, while his manner of interaction was cooperative and pleasant.  His rate and flow of speech was constant, clear, logical and coherent with no indications of irrelevant,
illogical, or obscure speech patterns.  He was able to effectively communicate his mental health concerns.  His thought processes were clear, logical, linear, goal directed, and coherent, with no flight of ideas or loose associations.  Thought content was relevant and appropriate, with no anomalies noted.  The Veteran had
no history of delusions or hallucinations.  His mood was moderately dysphoric with mood-congruent affect.  He denied any history of impulsivity, obsessive or ritualistic behavior, and panic attacks.  The Veteran experienced nightmares twice per week, all related to his combat stressors, and he received approximately four to six hours of sleep per night with medication.  The Veteran's psychological insight and social judgment was fair.  He denied suicidal or homicidal ideation, intent, or plan, as well as any history of suicide attempts.  The Veteran was fully oriented as to person, place, time, and situation.  He was estimated to be in the below average range of intelligence, based on his spontaneous conversation and 9th grade education.  The examiner assigned him a GAF score of 65, indicative of some mild symptoms and some difficulty in social, occupational, or school functioning, but generally functioning "pretty well" and having some meaningful interpersonal relationships.

The Veteran was next provided with a VA PTSD examination in May 2012, at which time he was diagnosed as having PTSD, amphetamine abuse in long term remission, and continuous cannabis dependency.  Upon objective examination, the examiner indicated that the Veteran's psychiatric symptomatology was manifested by depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, near-continuous panic or depression affecting the ability to function
independently, appropriately and effectively, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  However, there was no evidence of impairment of thought process or communication, nor was there evidence of obsessive or ritualistic behavior that interfered with routine activities or impaired impulse control.  The Veteran's rate and flow of speech was within normal limits, and he made appropriate eye contact and was cooperative.  He was oriented as to person, place, and time.  The Veteran's memory and concentration were described as fair.  Although the Veteran denied a history of suicide attempts, he endorsed fleeting thoughts of suicidal or homicidal ideation or plans or intent.  The Veteran further reported visual and auditory hallucinations in the form of perceiving mist/shadows out of the corner of his eye and hearing a non-descript voice/noise that was not there (sometimes hearing his name).  The Veteran indicated awakening for approximately 2 hours at night and experiencing trouble getting back to sleep at times.  He averaged approximately 3 to 4 hours of sleep per night, in addition to napping approximately 1.5 hours in the afternoon.  His energy level was low, and he described awakening from dreams approximately 4 times per week with the war on his mind.  The Veteran described having a depressed mood on a daily basis, as well as diminished interest/pleasure in activities, insomnia or hypersomnia, and fatigue/loss of energy.  The examiner opined that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was determined to be capable of managing his financial affairs.  The examiner assigned him a GAF score of 65, indicative of some mild symptoms and some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.

The Veteran testified at a Board videoconference hearing in March 2013.  At that time, he testified that he was unemployable due to his psychiatric symptomatology, to include having his driving privileges restricted due to his pseudoseizures.  Additionally, he testified that he experienced panic attacks 8 to 10 times per week, and that he was only able to sleep approximately two hours per night.  Furthermore, he testified that he would have suicidal thoughts but never attempted suicide.  Based on the Veteran's testimony, the Board remanded the Veteran's claim in order to provide him with a new VA examination to assess the severity of his psychiatric symptoms.  

A VA Mental Health Outpatient Note dated in March 2015 indicated that the Veteran had a psychiatric history of PTSD and recurrent major depressive disorder.  Subjectively, the Veteran complained of worsening sleep and continued panic attacks.  He reported sleeping on average 3 hours per night with nighttime awakenings, as well as good sleep hygiene (avoiding liquids/caffeine prior to bedtime, and not taking excessive daytime naps).  He indicated that his PTSD caused nightmares and flashbacks 3 times per week.  Other chronic PTSD symptoms included "feeling on edge" and residual anger, which contributed to his social isolation.  The Veteran had previously tried group therapy but did not like it. In addition, the Veteran reported auditory hallucinations 2 to 3 times per month; specifically, he reported hearing another voice in the room that made him feel guilty for events related to the Vietnam War.  Panic attacks had also been unchanged, occurring spontaneously approximately 4 to 5 times per week, and lasting anywhere from 5 to 30 minutes.  The Veteran reported feeling weak and dizzy, and now avoided driving because he is scared of having a panic attack while behind the wheel.  The Veteran reported that his major depressive disorder had been worsening, and indicated a loss of interest, poor sleep, fair concentration, fair appetite, and low energy.  The Veteran denied any suicidal or homicidal ideations.  Upon objective examination, the Veteran was awake, alert, and oriented as to person, place, and situation.  He was well groomed, cooperative, and pleasant.  He was soft spoken.  His mood was euthymic, with congruent affect.  His thought process was coherent and goal directed, with no psychosis, delusions, suicidal ideation, or homicidal ideation observed.  His insight and judgment were fair.

The Veteran was provided with his most recent VA PTSD examination in April 2015, at which time he was diagnosed as having PTSD, moderate recurrent major depressive disorder, cannabis use disorder in sustained remission, and amphetamine use disorder in sustained remission.  Subjectively, the Veteran described his relationship with a brother in New Orleans as fair and indicated that he talked with him a few times per year, while his relationship with his live-in brother was described as good.  The Veteran reported that he married his fourth wife in April 2013 and had six children, all of which were adults except for an 11-year-old daughter who lived with him. The Veteran reported a fair relationship with his current wife and a good relationship with his children.  The Veteran also indicated that he had two current friends (his neighbors) and had a few friends in the past; although he did not participate in any social or volunteer activities, he enjoyed golfing, boating, and fishing in the past. 

Upon objective examination, the Veteran exhibited depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, memory loss, and an inability to establish and maintain effective relationships.  Veteran was alert and oriented as to all spheres.  His immediate memory
was fair, his recent memory was poor, and his remote memory was good.  In regards to concentration, the Veteran spelled words forward and backwards and completed simple mathematics and serial 3s, but was unable to complete serial 7s.  The Veteran's intelligence appeared to be average.  He did not exhibit evidence of any loose associations, flight of ideas, or circumstantial or tangential thought process.  His thought content did not exhibit any delusions, obsessions, or suicidal/homicidal ideations.  His insight was good as he understood that he had a mental illness as well as the outcome of his behavior and the choices he made.  His judgment was good, and he was deemed capable of managing his financial affairs.  The examiner opined that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner clarified that the Veteran's symptoms of PTSD and depression mildly contributed to his social and occupational impairment as evidenced by the ability to maintain gainful employment, friendships, remarry, and maintain a positive relationship with his children; however, the Veteran stated that he was unemployed due to back pain not mental illness.

In a December 2015 note, a VA staff psychiatrist indicated that the Veteran suffered from chronic PTSD with chronic anxiety around crowds, depression, nightmares, insomnia, and difficulty with concentration.  The psychiatrist indicated that these symptoms became worse when the Veteran was under stress, including stress from a standard work environment or schedule, and that the Veteran reported attempts to acquire work in past but had not been able to maintain a job because of the above problems.

In a June 2015 rating decision, the RO assigned a 70 percent staged initial evaluation for PTSD effective March 2, 2015, the date of the VA Mental Health Outpatient Note described above.  The RO chose that particular date on the basis that the March 2, 2015, note was the first record of auditory hallucinations three to four times a month as well as panic attacks four to five times a week.  The RO explained that treatment records prior to that date did not indicate frequent panic attacks.  

As such, the Board must evaluate the propriety of the 30 percent evaluation for PTSD assigned prior to March 2, 2015, as well as the 70 percent evaluation for PTSD assigned since March 2, 2015.  

Here, the Board finds the evidence demonstrates that the Veteran's PTSD symptomatology approximated the criteria for a 70 percent evaluation throughout the period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  

While the RO declined to grant a 70 percent evaluation prior to March 2, 2015,  on the basis that treatment records prior to that date did not indicate frequent panic attacks, the Board finds that the Veteran endorsed other symptoms approximating the criteria for a 70 percent evaluation throughout the period on appeal.  A July 2005 VA treatment note indicated that the Veteran experienced suicidal ideation.  In January 2009, the Veteran was assigned a GAF score of 43, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  The May 2012 VA examination report indicated near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively; at that time, the Veteran again endorsed fleeting thoughts of suicidal or homicidal ideation or plans or intent and reported experiencing both visual and auditory hallucinations.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

However, the Board finds that the Veteran's psychiatric symptomatology does not approximate the criteria for an evaluation in excess of 70 percent at any time during the pendency of the appeal.  Although the Veteran does have deficiencies in social relationships, he has a fair relationship with his current wife, good relationships with his children, and good-to-fair relationships with his brothers.  VA clinicians noted throughout the period on appeal that the Veteran was well-groomed, cooperative, and otherwise able to cope with the activities of daily living.  His thought processes and judgment were generally considered to be fair or normal.  There has never been any suggestion that the Veteran exhibited grossly inappropriate behavior, or that he posed a persistent danger of hurting himself or others.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

The Board notes that while the VA staff psychiatrist indicated in December 2015 that the Veteran suffered from chronic PTSD with chronic anxiety around crowds, depression, nightmares, insomnia, and difficulty with concentration, which became worse when the Veteran was under stress, the psychiatrist never offered an opinion that the Veteran had total occupational and social impairment as a result of his psychiatric symptomatology.  Rather, the staff psychiatrist merely repeated the Veteran's own report that he had attempted to acquire work in the past but had not been able to maintain a job because of his psychiatric problems.  However, this is contradicted by the report of the April 2015 VA PTSD examination, which documented the Veteran's report that he was unemployed due to back pain and not due to mental illness.

The Board has considered the benefit of the doubt doctrine.  However, because total occupational and social impairment due to PTSD alone is not established, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent at any time during the pendency of the appeal.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by a depressed mood, anxiety, decreased concentration and memory, trouble sleeping, nightmares, fatigue, irritability, hypervigilance, exaggerated startle response, avoidance, suicidal ideation, and hallucinations.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for PTSD with depression and pseudoseizures throughout the period on appeal is granted.  


REMAND

The Veteran also seeks entitltment to service connection for hepatitis C.  Specifically, he has asserted that he contracted hepatitis C as a result of vaccinations and/or exposure to herbicide agents during his service in Vietnam.  

The Veteran's VA treatment records confirm a current diagnosis of chronic hepatitis C.  Signficantly, with respect to his hepatitis C diagnosis, a VA treatment note dated in May 2013 indicated that, "Could have been acquired while in military -- received vaccines with vaccine gun. Also used IVD in the past."

To date, the Veteran has not been provided with a VA examination to determine the likely etiology of his hepatitis C.  VA must provide an examination when the evidence shows: (1) a current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the third element, the Court has established a low threshold and requires only that the evidence indicates that there may be a nexus between the two.

Here, as the May 2013 VA treatment note established that the Veteran has current hepatitis C that could have been acquired during military service, the Board finds that the Veteran should be scheduled for a VA examination to assess the probable etiology of his hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination by a physician with sufficient expertise to determine the probable nature and etiology of his hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C is etiologically related to his active service.

In providing this opinion, the examiner must address the competent statements submitted by the Veteran to the effect that he was vaccinated by an air injection gun.  The examiner should also address any history of drug use by the Veteran indicated by the record.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, then a supplemental statement of the case must be provided to the Veteran and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


